Part III   DETAILED ACTION  

1.   The present application is being examined under the pre-AIA  first to invent provisions. This application has been examined.  Claims 1-20 are pending in this application. 

                                     Double Patenting 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

2.   Claims 9-14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 9-14 of prior U.S. Patent No. 10/762,375. This is a statutory double patenting rejection.

	                                     Double Patenting 
    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

3.  Claims 1-8 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable  over claims 1-8 and 15-20 of U.S. Patent No. 10,762,375. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 and 15-20 of  the instant application are clearly anticipated recited by the limitations of claims 1-8 and 15-20 of ‘109,. The only difference between claims 1 and 15 of the current application and claims 1 and 15 of 

U.S. Patent No. 10,762,375, is the added feature “as a factor in”. It appears that added feature is being used to only clarify the claim(s). It would have been obvious to one of ordinary skill in the art to add the features of claims 1 and 15 of '375 to create a system for providing video data processing as  as recited in claims 1 and 15 of the instant application, thereby creating an improve video processing, allowing the user to clarify the determining the recognized characters are a factor in the video data processing. Claims 2-8 and 16-20 of the current application are duplicate of claims 2-8 and 16-20 of U.S. Patent No. 10,762,375.
                                
4.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
      Lin et al. (2015/0254507) teaches an image based character recognition using multiple engines 

and modules.
  
      Yurick et al. (2007/001012) teaches a method for facilitating captioning of multi-media content.

      Myers et al. (2005/0125224) teaches a method for fusion of recognition results from multiple types 

of data sources.

 (2009/0237712) teaches an image forming apparatus having a display screen to display a 

print preview and an image of a medium frame. 

      PTO-892 cited in 16/024,172 have been incorporated into this application, as prior art cited. 
 
5.   Any inquiry concerning this communication or earlier communications from the  
examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 

272-7434. The examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM.. The fax 

phone number for this group is (571) 273-8600.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone 

number for the organization where this application or proceeding is assigned is 571-

273-8300.
   Information regarding the status of an application may be obtained from the Patent 

Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   Any inquiry of a general nature or relating to the status of this application should be 

directed to the Group receptionist whose telephone number is (571) 272-2600. 


/Gabriel I Garcia/

Primary Examiner, Art Unit 2676

April 10, 2021